        Case 4:21-cv-00356-LPR Document 13 Filed 08/11/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


BILLY RAY GRAYS                                                      PETITIONER


                           No. 4:21-cv-00356 LPR/PSH

DEXTER PAYNE, Director,
Arkansas Division of Correction (“ADC”)                      RESPONDENT



                    FINDINGS AND RECOMMENDATION

                                 INSTRUCTIONS

        The following recommended disposition has been sent to United States

District Judge Lee P. Rudofsky. You may file written objections to all or part of

this Recommendation. If you do so, those objections must: (1) specifically explain

the factual and/or legal basis for your objection; and (2) be received by the Clerk of

this Court within fourteen (14) days of this Recommendation. By not objecting,

you may waive the right to appeal questions of fact.

                                  DISPOSITION

        Petitioner Billy Ray Grays (“Grays”) filed this petition for writ of habeas

corpus on May 3, 2021. He also filed a motion for leave to proceed in forma

pauperis that same day. The Court denied Grays’ motion to proceed in forma

pauperis on May 6, 2021, finding he has the means to pay the five dollar filing fee.
         Case 4:21-cv-00356-LPR Document 13 Filed 08/11/21 Page 2 of 3




Docket entry no. 3. The Court directed Grays to pay the filing fee by the close of

business on June 8, 2021 and notified him failure to pay would result in a

recommendation that the case be dismissed without prejudice. Shortly thereafter,

Grays filed a notice indicating that he had requested that $5 be paid to this Court.

Docket entry no. 4. In response, the Court entered an Order noting that Grays had

not paid the fee but also noting the request he had made. The Court granted him

additional time, until July 19, 2021, in which to pay the filing fee.

          Grays has since filed a variety of pleadings, including three motions for

ruling on the pleadings. He has not paid the filing fee, however, as directed by the

Court. Under these circumstances, the Court recommends that Grays’ petition

should be dismissed without prejudice for failure to comply with Local Rule

5.5(c)(2) and failure to respond to the Court’s orders. See Miller v. Benson, 51

F.3d 166, 168 (8th Cir. 1995) (district courts have inherent power to dismiss sua

sponte a case for failure to prosecute, and exercise of that power is reviewed for

abuse of discretion).

        Pursuant to 28 U.S.C. § 2253 and Rule 11 of the Rules Governing Section

2554 Cases in the United States District Court, the Court must determine whether

to issue a certificate of appealability in the final order. In § 2254 cases, a certificate

of appealability may issue only if the applicant has made a substantial showing of


                                            2
        Case 4:21-cv-00356-LPR Document 13 Filed 08/11/21 Page 3 of 3




the denial of a constitutional right. 28 U.S.C. § 2253(c)(1)-(2). The Court finds no

issue on which petitioner has made a substantial showing of a denial of a

constitutional right. Thus, the Court recommends that a certificate of appealability

be denied.

       IT IS SO RECOMMENDED this 11th day of August, 2021.




                                     UNITED STATES MAGISTRATE JUDGE




                                         3
